            Case 1:20-cv-01741-RA Document 7 Filed 06/19/20 Page 1 of 1



                                                                USDC-SDNY
 UNITED STATES DISTRICT COURT
                                                                DOCUMENT
 SOUTHERN DISTRICT OF NEW YORK
                                                                ELECTRONICALLY FILED
                                                                DOC#:
 PAMELA WILLIAMS, on behalf of herself and                      DATE FILED: 6/19/2020
 all others similarly situated,

                             Plaintiff,
                                                                   20-CV-1741 (RA)
                       v.
                                                                        ORDER
 LORAC COSMETICS, LLC,

                            Defendant.

 RONNIE ABRAMS, United States District Judge:

         Plaintiff filed this action on February 27, 2020, Dkt. 2, and served Defendant on March

 20, Dkt. 6. Defendant’s response to the complaint was thus due no later than April 10, 2020. Id.

 To date, however, Defendant has not appeared nor responded to the complaint.

         Accordingly, if Plaintiff intends to move for a default judgment against Defendant, she

 shall do so no later than July 2, 2020, in accordance with the Court’s individual rules

 (https://nysd.uscourts.gov/sites/default/files/practice_documents/Judge%20Abrams%20-

 %20Individual%20Rules%20of%20Practice%20in%20Civil%20Cases.pdf).

 SO ORDERED.

Dated:    June 19, 2020
          New York, New York

                                                RONNIE ABRAMS
                                                United States District Judge
